People v Palicz (2014 NY Slip Op 06612)
People v Palicz
2014 NY Slip Op 06612
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2013-01344

[*1]The People of the State of New York, respondent,
v John Palicz, appellant. (S.C.I. No. 4/13)
Thomas N. N. Angell, Poughkeepsie, N.Y. (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kristen A. Rappleyea of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Forman, J.), rendered August 6, 2013, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal contempt in the first degree.
ORDERED that the amended judgment is affirmed.
The defendant's contention that the violation of probation hearing was based totally on hearsay evidence is unpreserved for appellate review (see People v Park, 203 AD2d 596). In any event, the County Court properly found, based upon a preponderance of the evidence presented at the hearing, including "a residuum of competent legal evidence" (People v Matula, 258 AD2d 670, 670-671), that he had violated a condition of his probation by leaving an alcohol treatment facility against medical advice (see People v Washington, 55 AD3d 933, 934).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court